Citation Nr: 1213466	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO. 05-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1. Entitlement to service connection for fibromyalgia with immune system failure.

2. Entitlement to service connection for irritable bowel syndrome.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to December 1975 and from June 1988 to December 1988. She also had verified and unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service in the Army National Guard, Nevada Air National Guard, North Carolina Air National Guard, and the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in March 2006. A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

FINDINGS OF FACT

1. The Veteran has not been shown to have fibromyalgia that is causally or etiologically related to her military service or to a service-connected disorder.

2. The Veteran has not been shown to have irritable bowel syndrome that is causally or etiologically related to her military service or to a service-connected disorder.


CONCLUSIONS OF LAW

1. Fibromyalgia was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2. Irritable bowel syndrome was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in May 2004 and June 2008, which informed the Veteran of all required elements for service connection and how VA determines disability ratings. The June 2008 letter informed the Veteran of all required elements for service connection and secondary service connection, how VA determines disability ratings, and how VA determines effective dates.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA treatment records. Additionally, the Veteran was provided with a VA general medical examination in June 2004, a VA peripheral nerves examination in June 2004, VA digestive conditions examination in November 2010, and a VA fibromyalgia examination in November 2010.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Merits of the Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability. See 38 C.F.R. § 3.310(a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995). 

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet.App. 183, 187 (1993). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability. Wallin v. West, 11 Vet.App. 509, 512 (1998); Reiber v. Brown, 7 Vet.App. 513, 516-17 (1995). 

Review of the Veteran's service treatment records revealed the Veteran was treated for right elbow pain following an injury in December 1989 during annual training with the Air National Guard. Diagnoses included epicondylitis, reflex sympathetic dystrophy, a somatoform pain disorder, and Horner's Syndrome. There were no diagnoses of fibromyalgia.

In a January 1990 private treatment note signed by Sean R. Maloney, M.D., the Veteran complained of increased tenderness in her right elbow over the lateral epicondyle. He diagnosed the Veteran with right lateral epicondylitis following a lifting injury with the Air National Guard.

In a February 1990 private treatment note, Dr. Maloney reported that the Veteran was evaluated by Gregory Dray, M.D., an orthopedic specialist in the upper extremity. Dr. Maloney diagnosed acute right lateral epicondylitis with possible complicating carpal tunnel syndrome in the right hand.

In a March 1990 private treatment note, Dr. Maloney reported that Dr. Dray indicated the Veteran may have had right carpal tunnel syndrome or other nerve entrapment. Dr. Dray recommended conducting nerve conduction studies and performing an electromyography (EMG) examination.

In a March 1990 EMG and nerve conduction study report, Dr. Maloney noted that examination revealed a significant positive Tinel's sign over the right ulnar nerve at the Veteran's right elbow and some mild tenderness and possibly a mild Tinel's sign over the right median nerve at the wrist. Motor strength in the right upper extremity was decreased at the elbow, wrist, and in the intrinsic muscles of the hand with significant guarding from pain. There was some subjective decreased touch over the right fifth finger. The nerve conduction study revealed a conduction block in the right ulnar sensory nerve across the elbow and a conduction block in the right and left median motor nerves across the carpal tunnel; ulnar motor and sensory nerve distal latencies and evoked responses were essentially symmetrical and within normal limits; right and left median motor nerve distal latencies were symmetrical and within normal limits; and there was mild asymmetry between the right median and radial sensory nerve latencies across the wrist. The EMG examination was essentially normal without evidence of significant acute muscle membrane instability. Dr. Maloney opined that the findings were "suggestive of compression or irritation of the right ulnar sensory nerve at the elbow," and mild carpal tunnel syndrome, slightly greater on the right side than the left. 

An August 1990 private treatment record from St. Joseph's Hospital emergency department revealed the Veteran presented with diarrhea. On examination, the abdomen was flat, soft, and had slightly hyperactive bowel sounds. There was some tenderness to palpation in the suprapubic areas bilaterally. No diagnosis was provided.

In August 19991 correspondence, Dr. Maloney noted the Veteran was initially diagnosed with right lateral epicondylitis, but after a referral to an orthopedic upper extremity specialist and hand surgeon, an EMG and nerve conduction study revealed a moderately severe conduction block in the right ulnar sensory nerve across the elbow and a mild conduction block in the right and left median motor nerves across the carpal tunnel. 

During a February 1992 VA examination, the Veteran reported she had a right elbow injury which resulted in an avulsion fracture of her right elbow. She indicated that she was evaluated by various physicians and underwent extensive X-ray evaluations, bone scans, and various treatment modalities; however, the pain persisted. Neurologic examination revealed sensory reduction to light touch and hypesthesia to pinprick in the median and ulnar distributions. There was marked motor weakness with the right hand grip and the natural resting position of her right upper extremity was in a semiflexed position. There was marked reduction of muscle mass and tone due to disuse atrophy. The diagnosis was reflex sympathetic dystrophy of the right upper extremity.

In a March 1992 rating decision, the RO granted service connection for reflex sympathetic dystrophy of the right arm and hand. 

The Veteran was hospitalized for three days in November 1998 for abdominal pain. A VA intake evaluation revealed the Veteran complained of nausea for nine days, weakness, intermittent diarrhea for nine days, abdominal pain, and burning in her throat. In another treatment note, the Veteran reported she was experiencing intermittent abdominal cramping around the umbilicus which radiated to the rib cage for nine days. She indicated that she experienced this pain episodically for many years. She noted nausea, diarrhea, "sticky, tarry stools," and "clay-like stools." She reported that she had intermittent diarrhea for years which normally ceased after she ate bland foods for a couple of days, but this episode did not clear up and food increased the pain. 

In a November 1998 VA discharge summary, the Veteran described colic-like pain in the periumbilical region which radiated toward the epigastrium. She noted previous episodes over the past several years of similar incidents. A computed tomography (CT) scan revealed dilated loops of the small bowel.

An April 1999 VA treatment note documented diagnoses of possible irritable bowel syndrome, fibromyalgia, and reflex dystrophy.

In an October 2000 VA treatment note, the Veteran complained of increased body aches. The diagnosis was myalgia due to Simvastatin.

In a June 2002 VA treatment note, the examining physician noted the Veteran's problem list needed to be reevaluated because the listing of diagnoses maintained in the VA treatment records provided "little idea of what is going on with this patient and tends to confuse matters." He noted a primary diagnosis of fibromyalgia based upon the Veteran's complaints of peripheral joint symptoms.

In June 2002 correspondence, a VA neurologist stated that he treated the Veteran for fibromyalgia.

During November 2002 VA treatment, the Veteran reported that she was diagnosed with fibromyalgia after sustaining trauma in 1992. She complained of explosive diarrhea for three months. She indicated that she had pain in her back, shoulders, and hips, but she rated her pain as 0 out of 10 in severity. Musculoskeletal examination of the Veteran revealed diffuse muscle tenderness and no joint findings. The examining physician noted the findings were most consistent with fibromyalgia; however, he noted that persistent gastrointestinal and joint complaints were "worrisome for Crohn's disease." 

During January 2003 VA treatment, the Veteran reported she had chronic diarrhea with occasional stool incontinence. She related that she had one to two semi-solid to liquid stools daily and complained of occasional lower abdominal pain and tenesmus. She stated that she used a daily natural laxative product. The examining physician advised the Veteran to decrease the amount of natural laxative to reach one bowel movement per day. 

In a March 2004 VA treatment note, the examining resident physician noted the Veteran had "stable pain syndrome due to cervical radiculopathy, lumbar spondylosis, and other intermittent pain of unclear origin." Examination revealed sensory pain with the abduction of the bilateral upper extremities in the deltoid region; decreased sensation in the lower extremities; and pain with hyperextension of the neck in both the hands and arms. The diagnoses were fibromyalgia and cervical and lumbar spondylosis.

During April 2004 VA treatment, the Veteran reported she had occasional stool incontinence.

During a June 2004 VA general medical examination, the Veteran claimed that her service-connected reflex sympathetic dystrophy began in her right arm and moved to her entire body. She also reported that her hips went "off" and her joints were not as supple as in the past. She indicated that she had irregular colon problems, and stated that after she had a particularly loose stool, she was constipated for another week. The examining physician noted the Veteran was seen by various specialists, including rheumatology, otolaryngology, neurology, orthopedics, podiatry, gastroenterology, and dental, "with each arriving at diagnosis within their specialty usually stating a possibility of or final diagnosis has been difficult to determine." The examiner noted that gastroenterology evaluated the Veteran for complaints of diarrhea and occasional incontinence, but found sphincter tone was normal and no diagnosis was provided.

In the examination report, the examining physician noted the Veteran was accompanied by a service dog. She stated she could not go anywhere without the dog, and she reported that she leaned on the dog in order to ambulate.

On examination, the examiner noted the Veteran was "shifting constantly." She stated her knees felt like they were going to "pop out" and she expressed her concern that her knees would dislocate during range of motion exercises. She wore a band on her right elbow and stated that she used it to prevent pain that resulted in reflex dystrophy to her entire body. She did not show an antalgic gait, but kept her hand on her dog at shoulder level, and she remarked that she would have trouble walking unless she had her hand on her dog. She was able to elevate her shoulders to show the examiner where her hair was falling out; however, when the examiner attempted to measure her upper extremity range of motion, she stated that elevating her shoulders too far would cause pain down her back and into her right arm. She refused to abduct her right shoulder and she refused to fully extend her right elbow, but she demonstrated abduction while manipulating the dog's leash. She showed good internal and external rotation of the shoulders and she had full range of motion of the left wrist, hand, and fingers. She was able to squat and rise holding onto the dog, and she demonstrated full range of motion of the hips, knees, and ankles, despite declining to participate in range of motion testing. The examiner noted the Veteran complained of tenderness wherever she was touched, not just the trigger areas for fibromyalgia. The Veteran's abdomen was soft and nontender with positive bowel sounds. Rectal examination revealed good rectal tone. 

The examiner reported an inability to confirm some of the Veteran's "complicated" diagnoses. The physician opined that the gastrointestinal problems were more likely than not irritable bowel syndrome aggravated by anxiety. The examiner noted that he highly suspected that most of the Veteran's problems were "conversion type reactions to anxiety and stress and that they have become overmagnified through her extensive perusal of medical literature." The physician also diagnosed fibromyalgia, which he noted was partially treated and not related to military service.

In a July 2004 statement, one of the Veteran's former professors, D. D., wrote that he remembered the Veteran was in extreme pain due to a military injury in late 1992. He indicated that she could "barely function" and had "very limited movement and pain distraction." He noted that her functioning was limited and she was unable to function without the assistance of her dog.

In an August 2005 statement, the Veteran reported that it was "common knowledge that hypothyroidism can lead to... fibromyalgia." She submitted copies of lab reports that reportedly showed mean corpuscular hemoglobin (MCH) levels conducive to hypothyroid dysfunction, which she asserted was a "predisposing factor for fibromyalgia."

In August 2005 correspondence, the Veteran asserted that reflex sympathetic dystrophy was "often accompanied with fibromyalgia" and irritable bowel syndrome was "just one symptom that occurs with [reflex sympathetic dystrophy] and fibromyalgia." She included internet articles which professed that "[m]any patients with [reflex sympathetic dystrophy] develop fibromyalgia," and that irritable bowel syndrome is commonly associated with fibromyalgia.

During a March 2006 Travel Board hearing, the Veteran testified that she sustained an avulsion fracture in her right elbow in 1989. For two years after the injury, she reported the brachial and radial nerves were caught in the fracture. She had increased spinal immobility due to the pain radiating through her low back. She indicated that her right arm developed reflex sympathetic dystrophy. She testified that as an individual with reflex sympathetic dystrophy ages, the person becomes predisposed to fibromyalgia. She noted that she was not diagnosed with fibromyalgia until 1999 despite her earlier diagnosis of reflex sympathetic dystrophy. The Veteran testified that she also had symptoms of immune system failure due to her fibromyalgia, including intermittent cysts, lymphatic swelling, and nodules behind her ears and under her arms.

The Veteran testified that she was diagnosed with irritable bowel syndrome in 1999 after a VA hospitalization. She noted a resident physician examined her, determined that she had sphincter control, and "dismissed" her. She stated she was first diagnosed with Crohn's disease and later the diagnosis was changed to irritable bowel syndrome after she participated in a contrast study.

A May 2006 computed tomography (CT) scan of the abdomen and pelvis revealed a moderate amount of formed stool throughout the colon with a "relatively decompressed distal sigmoid and rectal vault."

During a May 2006 VA neurology consultation, the Veteran reported she had weakness and a "zingy" or hot feeling in her bilateral lower extremities which began in approximately 2003. 

In a July 2006 VA neurology consultation, the Veteran described taking an extra step on her right leg while walking on a level floor because it felt like the floor tilted. An examination revealed no muscle atrophy, and no deep tendon reflexes were easily elicited in either lower extremity. EMG testing revealed a normal right lower extremity and corresponding lumbar paraspinous area, normal sensory action, and nerve conduction. The neurologist noted the EMG findings did not explain the Veteran's complaints with respect to the right lower extremity and he opined that clinical correlation was required. 

In a December 2006 VA treatment note, the Veteran reported upper abdominal discomfort. She reported intermittent constipation and diarrhea. 

In a March 2007 VA treatment note, the Veteran reported a history of chronic pain in all of her joints. Multiple imaging studies revealed a bulging disc in C4-C7. The diagnosis was fibromyalgia.

In an August 2007 VA treatment note, the Veteran complained of pain in her hips and knees. The examining physician noted her pain was related to fibromyalgia. 

In an October 2007 VA treatment note, the Veteran denied any diarrhea; however, she acknowledged intermittent constipation. The physician noted a history of irritable bowel syndrome. 

During April 2008 VA treatment, the Veteran denied abdominal pain and noted that since she was prescribed codeine, she was constipated. She indicated she had pain in her right upper extremity and she could not cooperate with a deltoid examination. Her left upper extremity muscle strength was 5 out of 5 in the bicep, tricep, and deltoid. She reported intermittent tingling over the left upper extremity which manifested in the previous two months, despite a long history of intermittent numbness in the right upper extremity. The examiner noted the Veteran had chronic bowel incontinence for the previous two to three years.

In a December 2009 VA treatment note, the Veteran reported she had a history of fibromyalgia and reflex sympathetic dystrophy status post-avulsion fracture in 1989. She indicated she was diagnosed with reflex sympathetic dystrophy and fibromyalgia in 1996.

During a September 2010 VA gastroenterology consultation, the Veteran report joint pains. She reported her stool habit was stable over the last year. A rectal examination was not conducted.

During a November 2010 VA digestive conditions examination, the Veteran reported her irritable bowel syndrome began in the early 1990s with intermittent episodes of diarrhea and constipation. She denied any medications or treatment. She indicated she had diarrhea twice a month which lasted three to four days with loose stool three to four times per day. She acknowledged occasional rectal incontinence which occurred seven days per month and lasted three to four days in duration. When she did not have diarrhea, she related that she was constipated. She reported that a colonoscopy in 2006 showed a benign polyp which was removed from the small intestine. On examination, her abdomen was soft without tenderness or organomegally. Rectal examination revealed good sphincter control. The diagnosis was irritable bowel syndrome. The examining physician opined that the Veteran's reflex sympathetic dystrophy did not cause or contribute to the development of irritable bowel syndrome. He also reported, "Review of Harrison's Online and Current Differential Diagnosis and Treatment 2011 showed no cause and effect between the two diseases."

A November 2010 VA fibromyalgia examination report included a description of fibromyalgia for VA compensation purposes. It provided: "[T]he diagnosis of fibromyalgia... requires the presence of widespread musculoskeletal pain and tender points. Additional findings may also be present: fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms. Widespread pain is defined as pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities." During the examination, the Veteran reported her fibromyalgia symptoms began in January or February 1990, around the same time as the development of reflex sympathetic dystrophy from an in-service right arm fracture. She acknowledged unexplained fatigue, sleep disturbances, headaches, paresthesias, alternating constipation and diarrhea with occasional abdominal cramps or bloating, Raynaud's-like symptoms in her right hand, and musculoskeletal symptoms. She denied depression or anxiety. The examiner noted that the Veteran had sleep apnea with required the use of a continuous positive airway pressure (CPAP) machine. The Veteran acknowledged the following musculoskeletal symptoms: sciatica in the low back occurring three to four times per year; and arthralgia in both knees, hips, and joints of all fingers. The Veteran acknowledged 12 of 18 tender points from a list of fibromyalgia tender points identified by the American College of Rheumatology. The diagnosis was fibromyalgia.

Based upon his examination and review of the evidence, the examiner opined that the Veteran's reflex sympathetic dystrophy did not cause or contribute to the development of fibromyalgia. He also reported, "Review of Harrison's Online and Current Differential Diagnosis and Treatment 2011 showed no cause and effect between the two diseases." 

With respect to the claim for irritable bowel syndrome, the examiner opined it was at least as likely as not (50/50 probability) a result of the development of fibromyalgia. He stated, "The symptoms of [irritable bowel syndrome] are included in fibromyalgia and very well may be pa[r]t of fibromyalgia. The symptoms of [irritable bowel syndrome] started shortly after the start of her fibromyalgia."

In a February 2012 statement, the Veteran requested a new VA examination. She asserted that the November 2010 VA examiner failed to provide a supporting rationale or discussion for his opinions and he did not adequately address the other positive evidence submitted by the Veteran; therefore, the Veteran argued the opinions were insufficient for evaluation purposes. Specifically, the Veteran argued that the examiner disregarded the Board's remand directives from its February 2008 remand when he opined that there was no connection between reflex sympathetic dystrophy and fibromyalgia based upon a treatise "with apparent focus on differential diagnoses."

By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits-the Board does not have discretion to ignore this obligation. The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and the fully explained. 

The probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet.App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet.App. 185 (1999); Hernandez-Toyens v. West, 11 Vet.App. 379 (1998). See also Claiborne v. Nicholson, 19 Vet.App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet.App. 345 (1998). 

Despite the Veteran's contention that the November 2010 VA examiner's report was inadequate, the Board finds that the VA examination was adequate and is highly probative evidence. The examiner reviewed the claims file and provided "sufficient detail" supporting the diagnosis and his opinion that it was less likely as not that the Veteran's reflex sympathetic dystrophy did not cause or contribute to the development of fibromyalgia. He provided a thorough narrative describing the Veteran's current fibromyalgia symptoms and history. He specifically noted the Veteran's contention that she developed reflex sympathetic dystrophy and fibromyalgia after her right arm injury; however, the examiner noted that medical treatises did not show a cause and effect between the two diseases. 

The Board finds that the internet articles submitted by the Veteran which purport that there is a relationship between reflex sympathetic dystrophy and fibromyalgia have limited probative value because the articles do not take into account the facts of the Veteran's case. While a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. See Mattern v. West, 12 Vet.App. 222, 228   (1999); see also Sacks v. West, 11 Vet.App. 314 (1998); Wallin v. West, 11 Vet.App. 509 (1998).

The Veteran's subjective statements to medical examiners as to what she recalls from her right elbow injury during active duty for training is competent-she requires no medical training to make these statements. However, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that she has observed and is within the realm of her personal knowledge, she is not competent to establish that which would require specialized knowledge or training. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that she has specialized education, training, or experience that would qualify her to provide an opinion on this matter. The Veteran's service personnel records and service treatment records indicate that she was a litter bearer with a medic unit during active duty for training when she injured her right elbow, and she was educated in veterinary science post-service; however, there was no indication that she possessed the medical expertise required to provide an opinion as to the development of her fibromyalgia from her service-connected reflex sympathetic dystrophy, and she is not competent to provide an opinion as to a relationship between her irritable bowel syndrome and fibromyalgia. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and her opinion as to her fibromyalgia and its relationship to her active duty for training injury and/or service-connected reflex sympathetic dystrophy is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

Therefore, the Veteran is not entitled to service connection for fibromyalgia secondary to service-connected reflex sympathetic dystrophy. It follows that she is not entitled to irritable bowel syndrome secondary to nonservice-connected fibromyalgia. The claims do not warrant service connection on a direct basis either. A June 2004 VA examiner opined that the Veteran's fibromyalgia was not related to military service and he attributed her gastrointestinal problems, which were more likely than not irritable bowel syndrome, to anxiety. 

Additionally, the Veteran's service-connected reflex sympathetic dystrophy is currently evaluated as 70 percent disabling for symptoms of the upper extremities. The Veteran's fibromyalgia symptoms closely resemble the symptoms demonstrated for her service-connected reflex sympathetic dystrophy. The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not. Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or 'pyramiding' of ratings, are to be avoided. 38 C.F.R. § 4.14.

There is no competent and credible evidence showing that the Veteran's current fibromyalgia is the result of her active duty for training right elbow injury and/or her service-connected reflex sympathetic dystrophy. As the preponderance of the evidence is unfavorable on these claims, the benefit-of-the-doubt doctrine is not applicable and the claims must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for fibromyalgia with immune system failure is denied.

Service connection for irritable bowel syndrome is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


